     Case 1:18-cv-10225-MLW Document 497-1 Filed 03/19/20 Page 1 of 14



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )       No. 1:18-cv-10225-MLW
                 Plaintiffs-Petitioners, )
                                         )
        v.                               )
                                         )
CHAD WOLF, Acting Secretary of Homeland )
Security, et al.,                        )
                                         )
                 Defendants-Respondents. )

     RESPONDENTS’ SURREPLY IN SUPPORT OF THEIR OPPOSITION TO
PETITIONERS’ MOTION TO ENJOIN THE REMOVAL OF TWO CLASS MEMBERS




                                             i
       Case 1:18-cv-10225-MLW Document 497-1 Filed 03/19/20 Page 2 of 14



                                         INTRODUCTION

       Petitioners do not dispute that, based on the facts presented in Mr. Lyon’s declaration, Mr.

Aguasviva is likely inadmissible for failing to attend his removal proceedings without reasonable

cause under 8 U.S.C. § 1182(a)(6)(B). ECF No. 494. Instead, Petitioners seek to alter this Court’s

prior orders by arguing that Immigration and Customs Enforcement (“ICE”) can only remove a

class member if: (1) ICE’s “brief narrative” of its tentative removal decision withstands scrutiny

under the Administrative Procedure Act (“APA”); and (2) ICE supports their decision by

producing a purported “administrative record” upon demand. These arguments fail for several

reasons.

       First, Respondents’ “brief narrative” does not mark the final agency action or bind the

agency. Interpreting this “brief narrative” as the final agency action and limiting the agency’s

arguments to it would run counter to the Court’s intention that the narrative be “brief” and the

Court’s rejection of Petitioners’ request for a more substantial explanation. It would also be

contrary to the Court’s intention that the purpose of the “brief narrative” was to facilitate discussion

between the parties. See Transcript of June 27, 2019 hearing at 19-20. In short, the narrative’s

purpose is to comply with the Court’s order – not to signal legal consequences. The “brief

narrative” is a tentative decision, interlocutory in nature, which ICE finalized in Mr. Aguasviva’s

case when ICE opposed Petitioners’ motion. Nor is ICE required to produce a purported

“administrative record” on demand. The Court expressly rejected Petitioners’ request that ICE

produce all documents related to removal decisions before removing a class member. Transcript

of June 27, 2019 Hearing at 71.The Court should not allow Petitioner to make an end run around

that order in this motion especially given that Petitioner, despite knowledge of what occurred




                                                   1
       Case 1:18-cv-10225-MLW Document 497-1 Filed 03/19/20 Page 3 of 14



during his removal proceedings, does not dispute the veracity of Mr. Lyon’s declaration

concerning his potential inadmissibility.

       Second, this Court’s prior orders set forth the relevant legal standards for assessing the

lawfulness of Mr. Aguavivsa’s removal, and Respondents have more than met this standard. This

Court has held that the APA and due process requires that ICE consider “the facts of the aliens[’]

particular case before deciding to order [execution of their removal] . . . and the right of the alien

to pursue, and potentially receive, a provisional waiver.” ECF No. 159 at 37-38. ICE considered

Mr. Aguasviva’s pursuit of a provisional waiver, but determined, based on his entire immigration

history, that he is likely inadmissible for failing to attend removal proceedings without reasonable

cause. ECF No. 489-1As a result, ICE concluded that he will not benefit from any approved

provisional waiver. Based on this conclusion, as well as the entirety of his immigration history,

ICE reasonably determined that he represented a risk of flight if released from detention. Because

ICE considered the facts of the Petitioner’s case, his pursuit of the provisional waiver and more

than simply the Petitioner’s final order of removal prior to executing his removal order, it complied

with the Court’s order.

       Petitioners do not dispute Respondents’ legal conclusion that Mr. Aguasviva is likely

inadmissible under 8 U.S.C. § 1182(a)(6)(B). Rather, Petitioners avoid discussion of the legal issue

by maintaining that they do not have sufficient information to dispute it and alleging that

Respondents are relying on a “secret administrative record” to support their decision. ECF No. 494

at 7. This argument is as unpersuasive as it is unsupported. Mr. Aguasviva knows what occurred

during his removal proceedings. Mr. Aguasviva does not dispute that he was repeatedly informed

of the consequences of failing to attend removal proceedings. Mr. Aguasviva does not dispute that

he failed to update his address with the immigration court. Rather, the information in Mr. Lyons



                                                  2
        Case 1:18-cv-10225-MLW Document 497-1 Filed 03/19/20 Page 4 of 14



declaration remains uncontested, notwithstanding the fact that Mr. Aguasviva’s knowledge of what

occurred when he entered the United States and throughout his removal proceedings.

        Third, even if the “brief narrative” marks the final agency action such that ICE’s defense

is limited to its reasoning, Respondents decision met the Court’s standard. Even the “brief

narrative” reflects that ICE considered information apart from Mr. Aguasviva’s final order of

removal – his likely inadmissibility — in deciding to execute his removal order. Consideration of

his inadmissibility, which Respondents have supported with applicable case law and which

Petitioner does not dispute, alone is enough to comply with the Court’s order. Additionally, the

statement that Mr. Aguasviva is “likely unable to receive a Form I-601A waiver” is not legally

erroneous. Therefore, this Court must deny Petitioners’ motion as it pertains to Mr. Aguasviva.

        Finally, Petitioner creates a legal Frankenstein by arguing that despite the APA’s

applicability, principles of equity dictate that this Court should permanently enjoin his removal.

This argument likewise fails. If the APA applies to ICE’s decision to remove Petitioner, the only

proper legal remedy is a remand to the agency for further consideration consistent with the Court’s

legal holding.

                                         ARGUMENT

   I.      Petitioners’ Reply is Inconsistent with this Court’s Reporting Order.

        Petitioners’ argument that ICE’s defense of its removal decision is limited to the reasons

stated in the “brief narrative” provided to Petitioners’ counsel and that Respondents were required

to immediately provide records related to ICE’s removal decision is contrary to this Court’s

reporting order. After the Court certified the class, the Court imposed more reporting requirements

on ICE than ICE originally agreed to in exchange for staying the permanent injunction. Among

these new requirements, the Court required that if ICE wished to remove a class member, it must



                                                3
       Case 1:18-cv-10225-MLW Document 497-1 Filed 03/19/20 Page 5 of 14



provide a “brief narrative” of the reasons for its removal decision to opposing counsel. ECF No.

340 at ¶ 5. The Court did so to facilitate discussion between the parties and out of concern that the

parties would flood the Court with disputes about ICE’s compliance with this order. Transcript of

June 27, 2019 Hearing at 19-20, 22. The Court did not state that this “brief narrative” should serve

as an exhaustive list of all the factors considered. Id. at 69-70. Rather, the Court characterized the

“brief narrative” as “some information, some detail” that would “provide greater assurance that

the decision-maker considered everything and there wouldn’t be any reasonable basis to claim

there’s a violation of the court’s orders.” Transcript of June 27, 2019 Hearing at 70:2-5. The Court

rejected Petitioners’ request for a more formal, exhaustive narrative presumably because it would

be burdensome for ICE to produce in every case. Id. at 21:4-10 (requesting that the narrative be

more than “brief” because “it would not adequately show that respondents are really giving

meaningful consideration to the process. . .”). Instead, the Court envisioned that ICE would provide

further information to the Court if a removal decision was challenged. Id. at 20:12-13 (“I’m trying

to minimize the need for anybody to testify in the Court.”) (emphasis added).

       Now, Petitioners revive their claim for injunctive relief, albeit on an individual rather than

a class-wide basis, and ask this Court to find that this “brief narrative” which this Court ordered

ICE to provide Petitioners for the purpose of discussion and to affirm its consideration of the

equities of an alien’s case in deciding to effectuate an order of removal, is a record of “final agency

action” akin to adjudication decisions issued by U.S. Citizenship and Immigration Services

(“USCIS”). However, as described above, this Court never intended the “brief narrative” to be an

exhaustive record of decision, and instead simply serves as an assurance that ICE’s decision is not

contrary to the Court’s prior orders. The Court’s previous denial of Petitioners’ request to provide

a more detailed decision and the Court’s recognition that further explanation may be necessary in



                                                  4
          Case 1:18-cv-10225-MLW Document 497-1 Filed 03/19/20 Page 6 of 14



certain cases, forecloses any argument by Petitioners that this “brief narrative” is a record of

decision that binds the agency and that must be analyzed under the APA. Additionally, assessing

ICE’s decision to execute a removal order based on only those reasons stated in the “brief

narrative” would be particularly problematic because Respondents had no prior notice that defense

of a removal action would depend on a providing an exhaustive description of the reason for the

action.

          Petitioner’s argument that Respondents are required to immediately produce documents

related to ICE’s decision to remove Mr. Aguasviva likewise conflicts with the Court’s order. This

Court deliberately refused to require Respondents to provide “records of the decision.” Transcript

of June 27, 2019 Hearing at 71 (“I think it might have been reasonable for me to order records of

the decision, but I don’t think it’s the most appropriate thing.”).

          Regardless, Petitioners lack any basis for their contention that Mr. Lyon’s declaration is

based on a purportedly “secret” record. 1 Along with providing the required Post Order Custody

Review documents, Respondents also voluntarily provided Petitioners’ counsel with additional

documents not ordered by this Court: EARM database print-outs of Mr. Aguasviva’s encounter

history with DHS and ICE’s comments section. Respondents did so as a showing of good faith and

in an attempt to resolve the dispute between the parties and avoid further litigation before this

Court. The remaining documents that Petitioners seek supporting Mr. Lyon’s attestation that Mr.



1
  Petitioners state that Respondents have “refused to provide Petitioners and the Court” with the
documents supporting Mr. Lyon’s declaration. ECF No. 494 at 11 (emphasis added). This is false.
Respondents informed Petitioners that they would produce documents related to Mr. Aguasviva,
consistent with their objections, that are responsive to Petitioners’ Requests for Production through
the ordinary course of discovery. ECF No. 495-3. Respondents only refused to immediately
produce all of these documents on demand based on Petitioners’ unsupported contention that Mr.
Lyon’s declaration, which simply discusses what occurred during Petitioner’s own removal
proceedings, is unreliable. See id. Respondents also have not, and would not, refuse to produce
documents if ordered by this Court.
                                                  5
          Case 1:18-cv-10225-MLW Document 497-1 Filed 03/19/20 Page 7 of 14



Aguasviva is likely inadmissible under § 1182(a)(6)(B) were filed in immigration court by Mr.

Aguasviva or were provided to Mr. Aguasviva’s during bond and removal proceedings such that

Mr. Aguasviva and his prior attorneys should have access to them. Additionally, even without any

documents, Mr. Aguasviva has personal knowledge of the reason he failed to attend his removal

proceedings, and counsel is able to make a legal determination of whether this constitutes

reasonable cause. Despite this, Mr. Aguasviva has failed to dispute any of the facts stated in Mr.

Lyon’s declaration that form the basis of Mr. Lyon’s determination that he is likely inadmissible

under § 1182(a)(6)(B), including that he had notice of the requirement to notify the immigration

court of any change in address but failed to do so. 2 Accordingly, this Court must reject Petitioners’

argument that Mr. Lyon’s declaration should be discounted based on their unsubstantiated

contention that Mr. Lyons’ declaration is based on a purportedly “secret” record.

    II.      Petitioners Incorrectly Identify the Final Agency Action.

          An agency action is final for purposes of the APA if (1) it “mark[s] the consummation of

the agency’s decision making process” and (2) the action is “one by which rights or obligations

have been determined or from which legal consequences will flow.” Bennett v. Spear, 520 U.S.

154, 177-78 (1997). Courts interpret the finality element in a pragmatic way. Abbot Labs v.

Gardner, 387 U.S. 136, 149 (1967). Petitioner improperly defines the “final agency action” as

Respondents’ transmission of the “brief narrative” to Petitioners’ counsel. This is erroneous for

several reasons.



2
 For instance, Petitioner is certainly aware that he filed a motion to reopen his removal proceedings
in which he argued that exceptional circumstances existed to explain his failure to appear at his
removal hearing. Petitioner is also aware that an immigration judge denied his motion to reopen
and found that proper notice of his removal hearing was provided to him and that no such
exceptional circumstance prevented him from attending his hearing. Finally, Petitioner is most
certainly aware that he chose not to challenge and appeal the immigration judge’s decision denying
his motion to reopen to the Board of Immigration Appeals.
                                                  6
       Case 1:18-cv-10225-MLW Document 497-1 Filed 03/19/20 Page 8 of 14



       First, this Court intended the “brief narrative” to begin discussions between the parties so

that the parties could meaningfully confer about a class member prior to removal if necessary. See

Transcript of June 27, 2019 hearing at 19-20. This demonstrates that the “brief narrative” was not

intended to reflect the final decision of ICE but rather a starting point for discussion and a final

decision.

       Further, ICE’s current practice, which is in compliance with this Court’s orders, is to

ordinarily provide a “brief narrative” of the reasons for intended removal as soon as possible in

order to provide the parties time to work out any disagreements before the removal date. ICE

expects that Petitioners will object to some intended removals, as they have with Mr. Aguasviva,

which will require ICE to internally confer and consult their counsel. After Petitioner’s counsel

objected to Mr. Aguasviva’s removal, ICE considered Petitioners’ objections. Such further

consideration and deliberation further illustrates that the “brief narrative” should not be treated as

a final agency action because the “brief narrative” is far from a definite statement of the agency’s

decision. See FTC v. Standard Oil Co. of Cal., 449 U.S. 232, 239-41 (1980) (citing a number of

criteria that suggested finality, including a “definitive statement” on the agency’s position).

       Finally, due in part to ICE’s practice of providing the “brief narrative” as soon as possible

after detention, ICE may not actually remove an individual until weeks after the transmission of

the “brief narrative.” In that time, ICE may discover additional information that lends itself to a

decision to release the alien, the alien may submit further information in support of release, a

motion to reopen may be filed or adjudicated, a case may be appealed to the Court of Appeals, or

ICE may conduct a Post Order Custody Review (“POCR”) in which they may decide anew whether

to move forward with removal. ICE’s decision-making process as to removal is not at an end and

the legal consequences of removal do not trigger until ICE ceases considering whether they intend



                                                  7
       Case 1:18-cv-10225-MLW Document 497-1 Filed 03/19/20 Page 9 of 14



to execute the removal of the class member. Properly understood, the “brief narrative” is

preliminary in nature because at the time it is prepared ICE intends to proceed with removal, but

has not made a final decision regarding an alien’s removal. As a result, to the extent this Court

decides to review the merits of ICE’s decision to remove Mr. Aguasviva under the APA, it should

do so based upon the reasoning set forth in Mr. Lyon’s declaration – not in the interlocutory “brief

narrative” provided to Petitioners.

   III.      Respondents Complied with the Court’s Order.

          Petitioners do not dispute that Mr. Aguasviva is likely inadmissible for failing to attend his

removal proceedings without reasonable cause. Petitioners seem to concede that their entire motion

relies on an argument that the final agency action is ICE’s “brief narrative” such that ICE should

not be permitted to elaborate on the reasons for executing the removal order via a declaration when

Mr. Aguasviva challenges ICE’s decision and seeks injunctive relief. However, ICE’s “brief

narrative” satisfies this Court’s order even when considered alone. Therefore, whether the Court

analyzes ICE’s decision on the “brief narrative” alone or upon consideration of the reasons set

forth in Mr. Lyon’s declaration, Petitioners’ motion fails.

          This Court has held that “ICE may deport an alien before CIS has the opportunity to

adjudicate his or her application for a provisional waiver if it makes an individualized decision to

do so based on more than the mere fact that the alien is subject to a final order of removal.” ECF

No. 159 at 35. Petitioners ignore the fact that ICE plainly did consider “more than the mere fact

that [Mr. Aguasviva] is subject to a final order of removal” and take issue with part of ICE’s “brief

narrative,” which in their view, renders the entire decision arbitrary and capricious. This is

incorrect for two reasons. First, ICE’s statement in the “brief narrative” that “he is likely unable to

receive a Form I-601A” is not erroneous. As explained in Respondents’ opposition, Form I-212



                                                    8
      Case 1:18-cv-10225-MLW Document 497-1 Filed 03/19/20 Page 10 of 14



applications — a pre-requisite to the Form I-601A — are regularly denied if an alien is otherwise

inadmissible for failing to attend removal proceedings without reasonable cause. Matter of N-C-

R-, 2018 WL 3241598, at *2-3 (BIA June 4, 2018); Matter of J-A-M-G-, 2018 WL 3241606 at *2

(AAO June 14, 2018); Matter of V-A-R-B-, 2018 WL 1963995 at *2 (April 5, 2018); see also

USCIS Policy Manual, Ch. 4 B.3, https://www.uscis.gov/policy-manual/volume-1-part-a-chapter-

7. Further, USCIS can deny Form I-601A applications because an alien is inadmissible for reasons

other than unlawful presence. 81 Fed. Reg. at 50254. And ultimately, even if an otherwise

inadmissible alien, like Mr. Aguasviva, initially receives an approved Form I-601A, that approval

will be ultimately revoked. As such, it is as if the alien never received an approved waiver.

Therefore, ICE’s statement in the brief narrative was not legally erroneous.

       Second, even if ICE’s statement in the “brief narrative” that Petitioner is unlikely to receive

a provisional waiver is erroneous, it is inconsequential under this Court’s order and the APA. This

Court only requires that ICE name one other reason, apart from the alien’s final order of removal,

to remove a class member. ECF No. 159 at 35. ICE complied with the Court’s order by explaining

in the “brief narrative” that it believes Petitioner is inadmissible under § 1182(a)(6)(B) based on

“the facts of the alien’s particular case,” his recently denied motion to reopen, and refusal to appeal

the denial. ECF No. 468-1. As explained in Respondents’ opposition, ICE’s determination that

Petitioner is likely inadmissible is supported by the applicable case law. ECF No. 489 at 23-25.

Inadmissibility is also relevant factor to consider when deciding whether to remove an individual

because the Form I-212 and Form I-601A regulations prevent otherwise inadmissible aliens from

benefitting from, and sometimes even receiving, provisional waivers. 8 C.F.R. § 212.7(e)(14)

(providing for automatic revocation if the Department of State determines that the alien is

inadmissible for some reason other than unlawful presence); 81 Fed. Reg. at 50254 (“[T]he



                                                  9
      Case 1:18-cv-10225-MLW Document 497-1 Filed 03/19/20 Page 11 of 14



extreme hardship and discretionary eligibility assessments made during a provisional waiver

adjudication could be impacted by additional grounds of inadmissibility.”) (emphasis added).

Therefore, ICE has fully complied with this Court’s order by considering Mr. Aguasviva’s entire

case, including his pursuit of provisional waivers and his likely inadmissibility, prior to removing

him from the United States. See ECF No. 468-1. Accordingly, Petitioners’ failure to dispute his

likely inadmissibility is fatal to their motion regardless of where the Court pegs the final agency

action and whether one part of ICE’s “brief narrative” was erroneous.

       Consistent with this reasoning, Petitioners have failed to meet their burden to show that

any alleged error was prejudicial. 5 U.S.C. § 706 (“[D]ue account shall be taken of the rule of

prejudicial error.”); Shinseki v. Sanders, 556 U.S. 396, 406 (2009) (describing § 706 as an

administrative law harmless error rule); Sasen v. Spencer, 879 F.3d 354, 366 (1st Cir. 2018) (“The

party challenging the agency’s determination . . . has the burden to show that a particular error is

prejudicial.”). As stated in ICE’s “brief narrative,” ICE also decided to remove Mr. Aguasviva

because he was likely inadmissible under §1182(a)(6)(B). ECF No. 468-1. Even if ICE misstated

in its summary explanation the effect of inadmissibility on Petitioner’s ability to obtain a

provisional waiver, ICE nonetheless intended to remove Petitioner because he is inadmissible. Id.;

ECF No. 489-1. Because one of the grounds for removal – Petitioner’s inadmissibility – is and

remains valid, Petitioner has not met his burden to demonstrate prejudice by any alleged error See

Mail Order Ass’n of Am. V. USPS, 2 F.3d 408, 434 (D.C. Cir. 1993) (affirming the agency’s

decision because one of the grounds for the decision was valid); Ore v. Clinton, 675 F.Supp.2d

217, 224-25 (D. Mass. 2009) (same). Therefore, because Petitioner did not suffer any prejudice as

a result of any alleged error, he is not entitled to relief under the APA. See 5 U.S.C. § 706.




                                                 10
      Case 1:18-cv-10225-MLW Document 497-1 Filed 03/19/20 Page 12 of 14



   IV.      While Unnecessary, the Only Proper Remedy is a Remand to the Agency.

         “If the record before the agency does not support the agency action, if the agency has not

considered all relevant factors, or if the reviewing court simply cannot evaluate the challenged

agency action on the basis of the record before it, the proper course, except in rare circumstances

is to remand to the agency for additional investigation.” Fla. Power & Light Co. v. Larion, 470

U.S. 729, 744 (1985); see also I.N.S. v. Orlando Ventura, 537 U.S. 13, 16 (2002) (“Generally

speaking, a court of appeals should remand a case to an agency for decision of a matter that statues

place primarily in agency hands.”). If this Court erroneously finds that ICE’s decision to remove

Mr. Aguasviva did not comply with the Court’s order (ECF No. 159) and the APA, the only proper

remedy is a remand to ICE to comply with the Court’s order. See id. Petitioners fail to point to any

case where a Court has imposed an “equitable remedy” for a violation of the APA presumably

because they know that courts generally do not have the authority under the APA to order specific

relief. ECF No. 494 at 14-15; see Fla. Power & Light Co., 470 U.S. at 744. Rather, all of the cases

Petitioners cite concern due process violations that are not applicable here because Petitioner lacks

a due process interest in pursuing a provisional waiver. See ECF No. 253 at 2 (limiting the due

process class to class members who have approved Form I-212s). Therefore, the only remedy this

Court can order is a remand to the agency for further consideration and a new decision that is

consistent with its holding.

                                         CONCLUSION

         For the forgoing reasons, this Court should deny Petitioners’ motion to enjoin Respondents

from removing them.




                                                 11
      Case 1:18-cv-10225-MLW Document 497-1 Filed 03/19/20 Page 13 of 14



Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director
Office of Immigration Litigation

C. FRED SHEFFIELD
Senior Litigation Counsel

/s/Mary L. Larakers
MARY L. LARAKERS
(Texas Bar # 24093943)
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov




                                             12
      Case 1:18-cv-10225-MLW Document 497-1 Filed 03/19/20 Page 14 of 14



                                CERTIFICATE OF SERVICE
        I, Mary Larakers, Trial Attorney, hereby certify that this document filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                    /s/ Mary L. Larakers
                                                    Mary L. Larakers
Dated: March 18, 2020                               Trial Attorney




                                               13
